Exhibit 10.15

LOAN AGREEMENT

Dated as of May 9, 2008

by and between

MONTAGE CAPITAL , LLC

as Montage

AGILITY CAPITAL, LLC

as Agility

and

ALPHA INNOTECH CORP., a Delaware corporation and

ALPHA INNOTECH CORPORATION, a California corporation

collectively, as Borrower

TOTAL CREDIT AMOUNT: Up to $1,500,000

 

Maturity Date:    October 31, 2009 Formula:    None Facility Origination Fee:   
$30,000 Interest:    13% Fixed Warrants:    See Warrants

The information set forth above is subject to the terms and conditions set forth
in the balance of this Agreement. The parties agree as follows:

 

1.



--------------------------------------------------------------------------------

1. Advance and Payments.

Advance. Borrower may request one advance (the “Advance”), up to $1,500,000. The
obligation of Montage and/or Agility (each a “Lender” and collectively, the
“Lenders”) to make the Advance under this Agreement is subject to (i) each
Lender’s reasonable determination, in its sole discretion, that there has not
occurred a circumstance or circumstances that have a Material Adverse Effect, as
defined in Section 5(g), and (ii) the execution, delivery and filing of such
instruments and agreements, as Lenders reasonably deem appropriate. Each Lender
shall be responsible only for the percentage of the Advance set forth below its
signature (“Pro Rata Share”). Borrower shall make all payments due under this
Agreement to Agility. Agility shall have the responsibility to pay Montage its
Pro Rata Share of all such payments.

(a) Payments. Borrower shall pay interest on the outstanding principal balance
of the Advance at a fixed rate per annum equal to 13%. Interest shall be
calculated on the basis of a 360-day year for the actual number of days elapsed,
and shall be payable in arrears on the first day of each month. Any partial
month shall be prorated on the basis of a 30-day month based on the actual
number of days outstanding. Beginning June 1, 2008, and continuing on the first
day of each month thereafter, Borrower shall repay Lenders $45,000 of the
outstanding principal balance of the Advance plus accrued interest. Borrower may
prepay all or any part of any Advance without penalty or premium[, but may not
reborrow any amount repaid]. Prepayments shall be applied first to fees, then to
interest, then to principal installments in reverse order of maturity.

(b) Fees. Borrower shall pay Lenders an origination fee of $30,000 on the date
of this Agreement.

(c) Warrants. Alpha Innotech Corp. is concurrently issuing to each Lender a
Warrant to Purchase Stock (each “Warrant”).

(d) Maturity Date. All amounts outstanding hereunder are due and payable on
October 31, 2009 (the “Maturity Date”).

(e) Late Payment; Facility Fee; Default Payment. Prior to the Maturity Date, if
any payment of interest or any other amount owing to Agility is not made within
ten (10) days after the due date, Borrower shall pay Agility a late payment fee
equal to 5% of such amount. If any amount is outstanding under this Agreement on
December 31, 2008, Borrower shall pay Lenders a fee of $7,500. If any amount is
outstanding under this Agreement on May 7, 2009, Borrower shall pay Lenders a
fee of $7,500. After the occurrence and during the continuance of an Event of
Default, the Obligations shall bear interest at a rate equal to 18% per annum.
In addition, on the day after the occurrence of an Event of Default, if any
amount is outstanding under this Agreement, Borrower shall pay Lender a fee of
$2,500; on the 15th day thereafter, and on every 15th day after that, for so
long as any amount is still outstanding, Borrower shall pay Lender an additional
$2,500. In addition, each Lender shall have a right to purchase additional
shares under the Warrant, as specified in the Warrant. The terms of this
paragraph shall not be construed as Lenders’ consent to Borrower’s failure to
pay any amounts in strict accordance with this Agreement, and Lenders’ charging
any such fees and/or acceptance of any such payments shall not restrict any
exercise of any remedies arising out of any such failure.

2. Security Interest. As security for all present and future indebtedness,
guarantees, liabilities, and other obligations of Borrower to Lenders under this
Agreement, including all fees specified in Section 1 (collectively, the
“Obligations”), Borrower grants each Lender a security interest in all of
Borrower’s personal property, whether now owned or hereafter acquired, including
without limitation all of the following: all accounts, cash, patents,
copyrights, trademarks, goodwill, general intangibles, chattel paper, documents,
letters of credit, instruments, deposit accounts, investment property,
inventory, fixtures and equipment, as such terms are defined in Division 9 of
the Uniform Commercial Code in effect on the date hereof, the property described
on Exhibit A attached hereto, and all products, proceeds and insurance proceeds
of the foregoing (collectively, the “Collateral”). Borrower authorizes each
Lender to execute such documents and take such actions as such Lender reasonably
deems appropriate from time to time to perfect or continue the security interest
granted hereunder. Within 10 business days after the closing, Borrower will
deliver to Lenders one or more account control agreements in form reasonably
acceptable to Lenders covering all of Borrower’s bank accounts.

 

2.



--------------------------------------------------------------------------------

3. Representations and Warranties; Affirmative Covenants. Borrower represents to
Lenders as follows (which shall be deemed continuing throughout the term of this
Agreement, except to the extent that any such representation relates to a
specific prior date), and shall do as follows:

(a) Authorization. Borrower is and will continue to be, duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, and Borrower is and will continue to be qualified and licensed to
do business in all jurisdictions in which it is required to do so, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; the execution, delivery and performance by Borrower of this Agreement,
and all other documents contemplated hereby have been duly and validly
authorized by all necessary corporate action, and do not violate Borrower’s
formation documents or by-laws, or any law or any material agreement or
instrument which is binding upon Borrower or its property. Borrower has no
wholly owned or partially owned subsidiaries and is not a partner or joint
venturer in any partnership or joint venture.

(b) State of Incorporation; Places of Business; Locations of Collateral. The
address set forth in this Agreement under Borrower’s signature is Borrower’s
chief executive office. Other than the chief executive office, the Collateral is
located at the address(es) set forth on Exhibit B.

(c) Title to Collateral; Permitted Liens. Borrower is now, and will at all times
in the future be, the sole owner of all the Collateral, except for dispositions
permitted under clause (iii) of Section 4. The Collateral now is and will remain
free and clear of any and all liens, security interests, encumbrances and
adverse claims, except for (i) purchase money security interests in specific
items of Equipment; (ii) leases of specific items of Equipment; (iii) liens for
taxes, fees, assessments or other governmental charges or levies, either not
delinquent or being contested in good faith by appropriate proceedings, provided
the same have no priority over any of Lenders’ security interests; (iv) liens of
materialmen, mechanics, warehousemen, carriers, or other similar liens arising
in the ordinary course of business and securing obligations that are not
delinquent; (v) licenses or sublicenses granted in the ordinary course of
Borrower’s business and any interest or title of a licensor or under any license
or sublicense, (vi) leases or subleases granted in the ordinary course of
Borrower’s business, including in connection with Borrower’s leased premises or
leased property; and (vii) those liens set forth Exhibit B.

(d) Financial Condition, Statements and Reports. The financial statements
provided to Lenders by Borrower have been prepared in accordance with generally
accepted accounting principles, consistently applied (“GAAP”). All financial
statements now or in the future delivered to Lenders will fairly reflect the
financial condition of Borrower, at the times and for the periods therein
stated. Between the last date covered by any such statement provided to Lenders
and the date hereof, there has been no circumstance that could constitute or
give rise to a Material Adverse Effect.

(e) Tax Returns and Payments. Borrower has timely filed, and will timely file,
all material tax returns and reports required by applicable law, and Borrower
has timely paid, and will timely pay, all applicable taxes, assessments,
deposits and contributions now or in the future owed by Borrower.

(f) Compliance with Law. Borrower has complied, and will comply, in all material
respects, with all provisions of all applicable material laws and regulations.

(g) Information. All information provided to Lenders by or on behalf of Borrower
on or prior to the date of this Agreement is true and correct in all material
respects, and no representation or other statement made by Borrower to Lenders
contains any untrue statement of a material fact or omits to state a material
fact necessary to make any statements made to Lenders not misleading at the time
made.

(h) Litigation. Except as disclosed on Exhibit B, there is no material claim or
litigation pending or (to best of Borrower’s knowledge) threatened against
Borrower. Borrower will promptly inform Lenders in writing of any material claim
or litigation in the future.

(i) Subsidiaries. Except as disclosed on Exhibit B, Borrower has no wholly-owned
or partially owned subsidiaries and Exhibit B sets forth all loans by Borrower
to, and all investments by Borrower in, any person, entity, corporation
partnership or joint venture.

 

3.



--------------------------------------------------------------------------------

(j) Deposit and Investment Accounts. Borrower maintains only the operating,
savings, deposit, securities and investment accounts listed on Exhibit B.

(k) Reports. Borrower will provide to Lenders in form and substance acceptable
to Lenders (i) monthly unaudited financial statements, prepared in accordance
with GAAP, consistently applied, within 30 days after the last day of each
month; (ii) copies of any borrowing base certificates and accounts receivable
agings, when delivered to any lender to Borrower; (iii) within 15 days of month
end, copies of all bank statements, provided that in lieu of this requirement,
Borrower may give Lenders on-line, view only access to its bank accounts;
(iv) within 15 days after filing, copies of any reports or statements delivered
to the Securities and Exchange Commission; and (iv) upon request, such other
information relating to Borrower’s operations and condition, including
information on the status of any acquisitions or equity investments, as Lenders
may reasonably request from time to time. Lenders shall have the right to review
and copy Borrower’s books and records and audit and inspect the Collateral, from
time to time, upon reasonable notice to Borrower. Each Lender or its officers,
employees, or agents shall have a right upon a reasonable notice and during
normal business hours to visit Borrower’s premises and interview Borrower’s
officers at Borrower’s expense; provided however that such right shall be
limited to two times a year except upon the occurrence of an Event of Default.

(l) Senior Loans. Borrower may incur up to $1,500,000 in indebtedness from BFI
Finance on the same terms as exist on the date of this Agreement. Borrower may
incur up to $2,500,000 from another senior lender acceptable to Lender, which
loan will repay BFI Finance in full, on terms reasonably acceptable to Lenders.
The credit facilities of BFI Finance and such other senior lender(s) are
referred to as the “Senior Loans”.

(m) Insurance. Borrower will maintain insurance on the Collateral and Borrower’s
business, in amounts and of a type that are customary to businesses similar to
Borrower’s, and Lenders will be named in a lenders’ loss payable endorsement in
favor of Lenders, in form reasonably acceptable to Lenders

4. Negative Covenants. Without the prior written consent of Lenders, Borrower
shall not do any of the following: (i) permit or suffer a merger, change of
control, or acquisition of all or substantially all of Borrower’s assets other
than in a transaction, the terms of which provide for immediate payment of all
amounts outstanding under this Agreement, or a merger of any subsidiary of
Borrower into Borrower; (ii) acquire any assets outside the ordinary course of
business; (iii) except for Permitted Liens, sell, lease, license, encumber or
transfer any Collateral except for sales or non-exclusive licenses in the
ordinary course of business (in which case Lenders retain a security interest in
the proceeds of such disposition); (iv) pay or declare any dividends on
Borrower’s stock; (v) redeem, purchase or otherwise acquire, any of Borrower’s
stock, except for stock from terminated employees or contractors, to the extent
required or permitted under any employment or contractor agreements; (vi) make
any investments in, or loans or advances to, any person, including without
limitation any investments in, or downstreaming of funds to, any subsidiary or
affiliate of Borrower; (vii) except for Permitted Indebtedness, incur any
indebtedness, other than trade debt and capital lease obligations incurred in
the ordinary course of business; (viii) make any payment on any of Borrower’s
indebtedness that is subordinate to the Obligations, other than in accordance
with the subordination agreement, if any, in favor of Lenders relating thereto,
[or as otherwise contemplated by the use of proceeds of the Advance]; (ix) make
any deposits or investments into any investment or depository accounts unless
they are subject to an account control agreement acceptable to Lenders, or
(x) agree to do any of the foregoing.

5. Events of Default. Any one or more of the following shall constitute an Event
of Default under this Agreement:

(a) Borrower shall fail to pay any principal of or interest on any Loans or any
other monetary Obligations within ten days after the date due; or

(b) Borrower shall fail to comply with any other provision of this Agreement,
which failure is not cured within ten days after the sooner of (i) the date that
Borrower has knowledge of that failure or (ii) Borrower’s receipt of notice from
Agility; or

(c) Any warranty, representation, statement, report or certificate made or
delivered to a Lender by Borrower or on Borrower’s behalf shall be untrue or
misleading in a material respect as of the date given or made, or shall become
untrue or misleading in a material respect after the date hereof; or

 

4.



--------------------------------------------------------------------------------

(d) A default or event of default shall occur under any agreement to which
Borrower is a party or by which it is bound (i) resulting in a right by the
other party or parties, whether or not exercised, to accelerate the maturity of
any indebtedness in excess of $100,000 or (ii) that could have a Material
Adverse Effect, as defined below; or

(e) Any portion of Borrower’s assets is attached, seized or levied upon, or a
judgment for more than $250,000 is awarded against Borrower and is not stayed
within ten days; or

(f) Dissolution, termination of existence of Borrower; the occurrence of a
Dissolution Event; or appointment of a receiver, trustee or custodian, for all
or any material part of the property of, assignment for the benefit of creditors
by, or the commencement of any proceeding by or against Borrower under any
reorganization, bankruptcy, insolvency, arrangement, readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction, now or in the
future in effect (except that, in the case of a proceeding commenced against
Borrower, Borrower shall have 60 days after the date such proceeding was
commenced to have it dismissed, provided Agility shall have no obligation to
make any Loans during such period); or

(g) The occurrence of a “Material Adverse Effect”, which shall mean (i) a
material adverse change in the business, prospects, operations, results of
operations, assets, liabilities or financial or other condition of Borrower,
(ii) the material impairment of Borrower’s ability to perform its Obligations,
or (iii) a material adverse change in the value of the Collateral.

6. Remedies.

(a) Remedies. Upon the occurrence and during the continuance of any Event of
Default, either Lender, at its option, may do any one or more of the following:
(a) Accelerate and declare the Obligations to be immediately due, payable, and
performable; (b) Take possession of any or all of the Collateral wherever it may
be found, and for that purpose Borrower hereby authorizes each Lender to enter
Borrower’s premises without interference to search for, take possession of,
keep, store, or remove any of the Collateral, and remain on the premises or
cause a custodian to remain on the premises in exclusive control thereof,
without charge by Borrower for so long as such Lender reasonably deems it
necessary in order to complete the enforcement of its rights under this
Agreement or any other agreement; provided, however, that should Lender seek to
take possession of any of the Collateral by Court process, Borrower hereby
waives: (i) any bond and any surety or security relating thereto; (ii) any
demand for possession prior to the commencement of any suit or action to recover
possession thereof; and (iii) any requirement that Lender retain possession of,
and not dispose of, any such Collateral until after trial or final judgment;
(c) Require Borrower to assemble any or all of the Collateral and make it
available to Agility at places designated by Agility; (d) Complete the
processing of any Collateral prior to a disposition thereof and, for such
purpose and for the purpose of removal, Lender shall have the right to use
Borrower’s premises, equipment and all other property without charge by
Borrower; (e) Collect and dispose of and realize upon any investment property,
including withdrawal of any and all funds from any deposit or securities
accounts; (f) Dispose of any of the Collateral, at one or more public or private
sales, in lots or in bulk, for cash, exchange or other property, or on credit,
and to adjourn any such sale from time to time without notice other than oral
announcement at the time scheduled for sale; and (g) Demand payment of, and
collect any accounts, general intangibles or other Collateral and, in connection
therewith, Borrower irrevocably authorizes each Lender to endorse or sign
Borrower’s name on all collections, receipts, instruments and other documents,
and, in Lender’s good faith business judgment, to grant extensions of time to
pay, compromise claims and settle accounts, general intangibles and the like for
less than face value; Borrower grants each Lender a license, exercisable from
and after an Event of Default has occurred, to use and copy any trademarks,
service marks and other intellectual property in which Borrower has an interest
to effect any of the foregoing remedies. All reasonable attorneys’ fees,
expenses, costs, liabilities and obligations incurred by a Lender with respect
to the foregoing shall be added to and become part of the Obligations, and shall
be due on demand.

(b) Application of Proceeds. All proceeds realized as the result of any sale or
other disposition of the Collateral shall be applied by Lenders first to the
reasonable costs, expenses, liabilities, obligations and attorneys’ fees
incurred by a Lender in the exercise of any rights under this Agreement, second
to any fees and Obligations other than interest and principal, pro rata to each
Lender, third to the interest due upon any of the Obligations, pro rata to each
Lender, and fourth to the principal of the Obligations, pro rata to each Lender,
in such order as Lenders shall determine in its sole discretion. Any surplus
shall be paid to Borrower or other persons legally entitled thereto; Borrower
shall remain liable to Lenders for any deficiency.

 

5.



--------------------------------------------------------------------------------

(c) Remedies Cumulative. In addition to the rights and remedies set forth in
this Agreement, each Lender shall have all the other rights and remedies
accorded a secured party under the California Uniform Commercial Code and under
all other applicable laws, and under any other instrument or agreement now or in
the future entered into between a Lender and Borrower, and all of such rights
and remedies are cumulative and none is exclusive. Exercise or partial exercise
of one or more of its rights or remedies shall not be deemed an election, nor
bar a Lender from subsequent exercise or partial exercise of any other rights or
remedies. The failure or delay of a Lender to exercise any rights or remedies
shall not operate as a waiver thereof, but all rights and remedies shall
continue in full force and effect until all of the Obligations have been fully
paid and performed.

(d) Power of Attorney. After the occurrence and during the continuance of an
Event of Default, Borrower irrevocably appoints each Lender (and any of such
Lender’s designated employees or agents) as Borrower’s true and lawful attorney
in fact to: endorse Borrower’s name on any checks or other forms of payment;
make, settle and adjust all claims under and decisions with respect to
Borrower’s policies of insurance; settle and adjust disputes and claims
respecting accounts, general intangibles and other Collateral; execute and
deliver all notices, instruments and agreements in connection with the
perfection of the security interest granted in this Agreement; sell, lease or
otherwise dispose of all or any part of the Collateral; and take any other
action or sign any other documents required to be taken or signed by Borrower,
or reasonably necessary to enforce the rights or remedies or otherwise carry out
the purposes of this Agreement. The appointment of each Lender as Borrower’s
attorney in fact, and each of such Lender’s rights and powers, being coupled
with an interest, are irrevocable until all Obligations owing to Lenders have
been paid and performed in full.

7. Waivers. The failure of a Lender at any time or times to require Borrower to
strictly comply with any of the provisions of this Agreement or any other
present or future agreement between Borrower and a Lender shall not waive or
diminish any right of a Lender later to demand and receive strict compliance
therewith. Any waiver of any default shall not waive or affect any other
default, whether prior or subsequent, and whether or not similar. None of the
provisions of this Agreement or any other agreement shall be deemed to have been
waived except by a specific written waiver signed by an authorized officer of a
Lender. Borrower waives demand, protest, notice of protest and notice of default
or dishonor, notice of payment and nonpayment, release, compromise, settlement,
extension or renewal of any commercial paper, instrument, account, general
intangible, document or guaranty at any time held by a Lender on which Borrower
is or may in any way be liable, and notice of any action taken by a Lender,
unless expressly required by this Agreement.

8. Indemnity. Borrower shall indemnify each Lender for any costs or liabilities,
including reasonable attorneys’ fees, incurred by such Lender in connection with
this Agreement, except for costs or liabilities caused by Lender’s gross
negligence or willful misconduct.

9. Confidentiality. In handling any confidential non-public information provided
to a Lender by Borrower, such Lender shall exercise the same degree of care that
it exercises with respect to its own proprietary information of the same types
to maintain the confidentiality of the same, except that disclosure of such
information may be made (i) to subsidiaries or affiliates of such Lender in
connection with their present or prospective business relations with Borrower,
(ii) to prospective transferees or purchasers of any interest in the
Obligations, provided that they have entered into a comparable confidentiality
agreement with respect thereto, (iii) as required by law, regulations, rule or
order, subpoena, judicial order or similar order, (iv) as may be required in
connection with the examination, audit or similar investigation of Lender, and
(v) as Lender may deem appropriate in connection with the exercise of any
remedies hereunder. Confidential information shall not include information that
either: (a) is in the public domain, or becomes part of the public domain, after
disclosure to a Lender through no fault of such Lender; or (b) is disclosed to a
Lender by a third party, provided such Lender does not have actual knowledge
that such third party is prohibited from disclosing such information.

10. Governing Law; Jurisdiction; Venue. This Agreement and all acts and
transactions hereunder and all rights and obligations of Lenders and Borrower
shall be governed by the internal laws (and not the conflict of laws rules) of
the State of California. Subject to Section 12, all actions and proceedings
relating directly or indirectly to this Agreement shall be litigated in courts
located in Santa Clara County, California, each party consents to the

 

6.



--------------------------------------------------------------------------------

jurisdiction and venue of any such court and consents to service of process in
any such action or proceeding by personal delivery or any other method permitted
by law, and waives any and all rights Borrower may have to object to the
jurisdiction of any such court, or to transfer or change the venue of any such
action or proceeding.

11. MUTUAL WAIVER OF JURY TRIAL BORROWER AND LENDERS EACH WAIVE THE RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY
WAY RELATING TO, THIS AGREEMENT OR ANY OTHER PRESENT OR FUTURE INSTRUMENT OR
AGREEMENT BETWEEN AGILITY AND BORROWER, OR ANY CONDUCT, ACTS OR OMISSIONS OF
AGILITY OR BORROWER OR ANY OF THEIR DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH AGILITY OR BORROWER, IN ALL OF
THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. IF THIS
JURY WAIVER IS FOR ANY REASON UNENFORCEABLE, THE PARTIES AGREE TO RESOLVE ALL
CLAIMS, CAUSES AND DISPUTES THROUGH JUDICIAL REFERENCE PURSUANT TO CODE OF CIVIL
PROCEDURE SECTION 638 ET SEQ BEFORE A MUTUALLY ACCEPTABLE REFEREE SITTING
WITHOUT A JURY OR, IF NO AGREEMENT ON THE REFEREE IS REACHED, BEFORE A REFEREE
SELECTED BY THE PRESIDING JUDGE OF THE CALIFORNIA SUPERIOR COURT FOR SANTA
BARBARA COUNTY. THIS PROVISION SHALL NOT RESTRICT A PARTY FROM EXERCISING
NONJUDICIAL REMEDIES UNDER THE CODE.

12. Co-Borrowers. Solely for purposes of this Section 12, ALPHA INNOTECH CORP.,
a Delaware corporation and ALPHA INNOTECH CORPORATION, a California corporation
are each referred to individually, as a “Borrower” and, collectively, the
“Borrowers”.

(a) Co-Borrowers. Borrowers are jointly and severally liable for the Obligations
and Agility may proceed against one Borrower to enforce the Obligations without
waiving its right to proceed against the other Borrower. This Agreement and the
Loan Documents are a primary and original obligation of each Borrower and shall
remain in effect notwithstanding future changes in conditions, including any
change of law or any invalidity or irregularity in the creation or acquisition
of any Obligations or in the execution or delivery of any agreement between
Agility and any Borrower. Each Borrower shall be liable for existing and future
Obligations as fully as if all of the Advance was advanced to such Borrower.
Agility may rely on any certificate or representation made by any Borrower as
made on behalf of, and binding on, all Borrowers. Each Borrower appoints each
other Borrower as its agent with all necessary power and authority to give and
receive notices, certificates or demands for and on behalf of both Borrowers, to
act as disbursing agent for receipt of any loans on behalf of each Borrower and
to apply to Agility on behalf of each Borrower for the Advance, any waivers and
any consents. This authorization cannot be revoked, and Agility need not inquire
as to one Borrower’s authority to act for or on behalf of another Borrower.

(b) Subrogation and Similar Rights. Each Borrower irrevocably waives, until all
Obligations are satisfied, all rights that it may have at law or in equity
(including, without limitation, any law subrogating the Borrower to the rights
of Agility under the Loan Documents) to seek contribution, indemnification, or
any other form of reimbursement from any other Borrower, or any other Person now
or hereafter primarily or secondarily liable for any of the Obligations, for any
payment made by the Borrower with respect to the Obligations in connection with
the Loan Documents or otherwise and all rights that it might have to benefit
from, or to participate in, any security for the Obligations as a result of any
payment made by the Borrower with respect to the Obligations in connection with
the Loan Documents or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section shall be
null and void. If any payment is made to a Borrower in contravention of this
Section, such Borrower shall hold such payment in trust for Agility and such
payment shall be promptly delivered to Agility for application to the
Obligations, whether matured or unmatured.

(c) Waivers of Notice. Each Borrower waives, to the extent permitted by law,
notice of acceptance hereof; notice of the existence, creation or acquisition of
any of the Obligations; notice of an Event of Default except as set forth
herein; notice of the amount of the Obligations outstanding at any time; notice
of any adverse change in the financial condition of any other Borrower or of any
other fact that might increase the Borrower’s risk; presentment for payment;
demand; protest and notice thereof as to any instrument; and all other notices
and demands to which the Borrower would otherwise be entitled by virtue of being
a co-borrower or a surety. Each Borrower waives any defense arising from any
defense of any other Borrower, or by reason of the cessation from any cause
whatsoever of the liability of any other Borrower. Agility’s failure at any time
to require strict performance by

 

7.



--------------------------------------------------------------------------------

any Borrower of any provision of the Loan Documents shall not waive, alter or
diminish any right of Agility thereafter to demand strict compliance and
performance therewith. Each Borrower also waives any defense arising from any
act or omission of Agility that changes the scope of the Borrower’s risks
hereunder. Each Borrower hereby waives any right to assert against Agility any
defense (legal or equitable), setoff, counterclaim, or claims that such Borrower
individually may now or hereafter have against another Borrower or any other
Person liable to Agility with respect to the Obligations in any manner or
whatsoever.

(d) Subrogation Defenses. Until all Obligations are paid in full and Agility has
no further obligation to make Credit Extensions to Borrowers, each Borrower
hereby waives any defense based on impairment or destruction of its subrogation
or other rights against any other Borrower and waives all benefits which might
otherwise be available to it under California Civil Code Sections 2809, 2810,
2819, 2839, 2845, 2848, 2849, 2850, 2899, and 3433 and California Code of Civil
Procedure Sections 580a, 580b, 580d and 726, as those statutory provisions are
now in effect and hereafter amended, and under any other similar statutes now
and hereafter in effect.

(e) Right to Settle, Release.

(i) The liability of Borrowers hereunder shall not be diminished by (i) any
agreement, understanding or representation that any of the Obligations is or was
to be guaranteed by another Person or secured by other property, or (ii) any
release or unenforceability, whether partial or total, of rights, if any, which
Agility may now or hereafter have against any other Person, including another
Borrower, or property with respect to any of the Obligations.

(ii) Without notice to any given Borrower and without affecting the liability of
any given Borrower hereunder, Agility may (i) compromise, settle, renew, extend
the time for payment, change the manner or terms of payment, discharge the
performance of, decline to enforce, or release all or any of the Obligations
with respect to any other Borrower by written agreement with such other
Borrower, (ii) grant other indulgences to another Borrower in respect of the
Obligations, (iii) modify in any manner any documents relating to the
Obligations with respect to any other Borrower by written agreement with such
other Borrower, (iv) release, surrender or exchange any deposits or other
property securing the Obligations, whether pledged by a Borrower or any other
Person, or (v) compromise, settle, renew, or extend the time for payment,
discharge the performance of, decline to enforce, or release all or any
obligations of any guarantor, endorser or other Person who is now or may
hereafter be liable with respect to any of the Obligations.

(f) Subordination. All indebtedness of a Borrower now or hereafter arising held
by another Borrower is subordinated to the Obligations and the Borrower holding
the indebtedness shall take all actions reasonably requested by Agility to
effect, to enforce and to give notice of such subordination.

13. General. This Agreement and such other written agreements, documents and
instruments as may be executed in connection herewith are the final, entire and
complete agreement between Borrower and Agility and supersede all prior and
contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement. There are no oral
understandings, representations or agreements between the parties which are not
set forth in this Agreement or in other written agreements signed by the parties
in connection herewith. The terms and provisions of this Agreement may not be
waived or amended, except in a writing executed by Borrower and a duly
authorized officer of each Lender. A Lender may assign all or any part of its
interest in this Agreement and the Obligations to any person or entity, or grant
a participation in, or security interest in, any interest in this Agreement,
with notice to, but without consent of, Borrower. Borrower may not assign any
rights under or interest in this Agreement without Lenders’ prior written
consent. This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one
agreement. Upon termination of this Agreement and repayment of all amounts
outstanding, Lenders will terminate their security interests at Borrower’s
expense.

14. Publicity. Borrower authorizes each Lender to use Borrower’s tradenames and
logos in such Lender’s marketing materials in respect of the transactions
evidenced by this Agreement.

 

8.



--------------------------------------------------------------------------------

AGILITY CAPITAL, LLC     ALPHA INNOTECH CORPORATION By:         By:     Title:  
      Title:     Address for notices:     Address for notices: Agility Capital,
LLC     2401 Merced Street 226 E. Canon Perdido Street, Suite F     San Leandro,
CA 94577 Santa Barbara, CA 93101     Attn:   Chief Executive Officer Attn:  
Daniel Corry     Fax:   __________________ Fax:   805-568-0425       Pro Rata
Share:         %      

 

MONTAGE CAPITAL, LLC     ALPHA INNOTECH CORP. By:         By:     Title:        
Title:     Address for notices:     Address for notices: Montage Capital, LLC  
  2401 Merced Street 5201 Great America Parkway, Suite 320     San Leandro, CA
94577 Santa Clara, CA 95054     Attn:   Chief Executive Officer Attn:   Damon
Doe     Fax:   __________________ Fax:         Pro Rata Share:         %      

 

9.



--------------------------------------------------------------------------------

EXHIBIT A

COLLATERAL DESCRIPTION ATTACHMENT

TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(a) all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including copyrights, patents,
trademarks, goodwill and all intellectual property, payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
and

(b) any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.